Citation Nr: 0306970	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than November 
15, 2000 for the award of service connection for asthma with 
episodes of bronchitis.

2.  Entitlement to an effective date earlier than July 9, 
2001 for the award of service connection for diabetes 
mellitus secondary to herbicide exposure (Agent Orange).

(The issue of entitlement to service connection for a hearing 
loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.  He also had three years and 18 days of prior 
active duty.

This appeal arose from a January 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO) which granted service connection for 
asthma with episodes of bronchitis, effective November 15, 
2000; this decision also denied entitlement to service 
connection for a hearing loss.  This appeal also arises from 
the RO decision dated in February 2002, which awarded service 
connection for diabetes mellitus secondary to herbicide 
exposure, effective July 9, 2001.  

The Board of Veterans' Appeals (Board) is undertaking 
additional development on the issue of entitlement to service 
connection for a hearing loss pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
asthma with episodes of bronchitis on November 15, 2000.

2.  The veteran filed his claim for service connection for 
diabetes mellitus on January 29, 2002.

3.  The law permitting service connection for diabetes 
mellitus secondary to herbicide exposure was effective May 8, 
2001.


CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of 
service connection for asthma with episodes of bronchitis is 
November 15, 2000.  38 U.S.C.A. §§ 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.155, 3.400, 3.400(2)(i) 
(2002).

2.  Under governing law, the effective date of the award of 
service connection for diabetes mellitus secondary to 
herbicide exposure (Agent Orange) is May 8, 2001.  
38 U.S.C.A. §§ 1116(c)(2), 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.114, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that earlier effective dates should 
be assigned to the awards of service connection for asthma 
with episodes of bronchitis and for diabetes mellitus 
secondary to herbicide exposure (Agent Orange).  The veteran 
believes that the grants of service connection should be 
effective in 1997, when he had started to receive treatment 
for both conditions.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

In this case, the veteran submitted a claim for service 
connection for asthma with bronchitis in November 2000 (VA 
Form 21-526); it was received at the RO on November 15 and 
accompanying the claim were private treatment records dated 
between April 1999 and June 2000 and November 2, 2000 
correspondence from his treating physician.  

In December 2000, the veteran submitted VA treatment records 
developed November 1999 and December 2000.  These did not 
show any treatment for asthma.  In February 2001, he 
submitted additional VA treatment records developed September 
1997 and November 1999.  These did show treatment for asthma.

On January 29, 2002, the RO received the veteran's claim for 
service connection for diabetes mellitus.  He stated that 
this condition was the result of exposure to herbicides, 
namely Agent Orange, in Vietnam.  On May 8, 2001, a 
rulemaking change was published which established a 
presumption of service connection for Vietnam veterans who 
develop Type-2 diabetes.  See 66 Fed. Reg. 23,166 (May 8, 
2001).


Relevant laws and regulations

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2002).  For claims for direct service connection, 
the effective date is the day following separation from 
service from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(2)(i) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2002).

According to the Agent Orange Act of 1991, Pub. L. No. 102-4, 
105 Stat. 11 (1991), regulations issued pursuant to that Act 
"shall be effective on the date of issuance."  38 U.S.C.A. 
§ 1116(c)(2).  The rulemaking change that added Type-2 
diabetes as a disease that could be service-connected on a 
presumptive basis for those veteran's who served in Vietnam 
was published on May 8, 2001.  See 66 Fed. Reg. 23,166 (May 
8, 2001).  

When there has been a change in the law, if a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (2002) (VCAA) was signed into 
law.  This enhanced the notification and assistance duties of 
VA towards claimants.  In this case, these duties have been 
met.  In February 2001, the veteran was sent correspondence 
from the RO that informed him of what evidence and 
information VA would obtain and what evidence and information 
he needed to provide in order to substantiate his claims.  
Another letter was sent in January 2002.  Moreover, he was 
issued two statements of the case in July 2002 that contained 
the post-VCAA statutes.  

As a consequence, the RO has informed the veteran of the 
information and evidence necessary to substantiate his 
claims.  He has been notified of what evidence and 
information was being obtained by VA and what information and 
evidence he needed to provide in support of his claim.  For 
these reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that earlier effective dates for the awards of service 
connection for asthma with episodes of bronchitis and 
diabetes mellitus secondary to herbicide exposure are not 
warranted.  In regard to the asthma claim, the record 
indicates that there was only one claim filed for this 
condition, the VA Form 21-526, received at the RO on November 
15, 2000.  VA treatment records were submitted in February 
2001 that showed treatment for asthma in 1997; however, these 
cannot be taken as an informal claim as they were received 
after the formal claim.  Moreover, the 1997 record merely 
shows treatment for this condition; it is does not reflect 
any indication to file a claim for any benefit.  As a 
consequence, the correct effective date for the award of 
service connection for asthma with episodes of bronchitis is 
November 15, 2000, the date of receipt of the first claim for 
this disorder.

In regard to the claim for diabetes mellitus, it is initially 
noted that the veteran was originally awarded an effective 
date of July 9, 2001.  However, the rulemaking change 
allowing for presumptive service connection for Type-2 
diabetes mellitus in those veteran's who had served in 
Vietnam was published on May 8, 2001.  The July 9 date was 
awarded because VA had believed that this rule should not be 
effective until 60 days after the date of publication in 
order to comply with the requirements of the Congressional 
Review Act, Pub. L. No. 104-121, title II, § 251, 110 Stat. 
868 (1996) (codified at 5 U.S.C.§§ 801-808).  The 
Congressional Review Act requires congressional review of 
agency regulations by directing agencies to submit the rule 
before it takes effect to the Comptroller General and each 
house of Congress.  Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (2002) found that there was no 
indication that Congress met to change, amend or repeal the 
effective date provision of the former in enacting the 
latter.  Rather, the legislative history of the Congressional 
Review Act suggests that it was to be a hold provision that 
stays the operative date of a rule while it is reviewed by 
Congress.  Therefore, it was found that the Congressional 
Review Act served to delay the date on which the diabetes 
regulation became operative and VA thus had to wait until 
July 9, 2001 to implement the rule.  However, the effective 
date of the regulation, that is, the date from which VA could 
start paying benefits to veterans, is May 8, 2001.  As a 
consequence, the veteran's effective date of service 
connection for this claim should be May 8, 2001.

However, there is no indication in the record that an 
effective date earlier than May 8, 2001 is warranted.  
38 C.F.R. § 3.114(a)(3) states that, when there has been a 
change in the law, if a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  In the 
instant case, a denial of service connection for diabetes 
mellitus was not being reviewed according to the 2001 change 
in the law; rather, the January 2002 statement was his first 
claim for this disorder pursuant to the new law.  Therefore, 
he is not entitled to the payment of benefits for a period of 
one year prior to the date of a request for a review, as 
contemplated by 38 C.F.R. § 3.114(a)(3).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than November 15, 2000 for the award of service 
connection for asthma with episodes of bronchitis.  The 
evidence supports the award of an effective date of May 8, 
2001 for the award of service connection for diabetes 
mellitus secondary to herbicide exposure (Agent Orange).

ORDER

An effective date earlier than November 15, 2000 for the 
award of service connection for asthma with episodes of 
bronchitis is denied.

An effective date of May 8, 2001 is granted for the award of 
service connection for diabetes mellitus secondary to 
herbicide exposure (Agent Orange).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

